Exhibit 10.2

Lehigh Gas Partners LP
Executive Income Continuity Plan

1. Purpose. The purpose of this Executive Income Continuity Plan (this “Plan”)
is to retain the services of executives and other key employees who provide
management services to Lehigh Gas Partners LP and its subsidiaries (the
“Partnership”) and its general partner, Lehigh Gas GP LLC (the “GP”
collectively, with the Partnership, the “Company”) and to reinforce and
encourage the continuing attention, dedication and loyalty of these executives
without the distraction of concern over the possibility of involuntary or
constructive termination of employment resulting from unforeseen developments,
by providing income continuity for a limited period.

This Plan is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), the regulations thereunder and related
guidance issued by the Internal Revenue Service (“IRS”).

2. Definitions. Unless the context otherwise requires, the following terms shall
have the meanings respectively indicated:

(a) “2012 Plan” shall mean the Lehigh Gas Partners LP 2012 Incentive Award Plan,
as from time to time in effect.

(b) “Annual Bonus” shall have the meaning set forth in Section 5(e) of this
Plan.

(c) “Award” shall mean any and all awards granted under the 2012 Plan including,
without limitation, options, unit appreciation rights, restricted units, phantom
units, profits interest, substitute awards, performance awards, unit awards,
other unit based awards and any tandem distribution equivalent rights granted
with respect to an award.

(d) “Board” shall mean the board of directors of the Lehigh Gas GP LLC.

(e) “Cause” shall mean (i) the willful and continued failure by a Participant
substantially to perform such Participant’s duties with the Company (other than
any such failure resulting from such Participant’s incapacity due to physical or
mental illness), after a demand for substantial performance is delivered to the
Participant by the Company which specifically identifies the manner in which the
Company believes that the Participant has not substantially performed such
Participant’s duties, or (ii) the willful engaging by the Participant in conduct
demonstrably injurious to the Company. For purposes of this definition, no act,
or failure to act, on the part of a Participant shall be considered “willful”
unless done, or omitted to be done, by such Participant without reasonable
belief that such Participant’s action or omission was in the best interests of
the Company and was lawful.

(f) A “Change in Control” shall be deemed to have occurred upon the occurrence
of the one of the following events:



  (i)   Any one person, or more than one person acting as a group, acquires
ownership of either (A) the common and subordinated units of Lehigh Gas Partners
LP (“Units”), or (B) the membership interests of the Company (“Membership
Interests”) that, together with Units or Membership Interests, as applicable,
held by such person or group, constitutes more than 50% of either the total fair
market value or total voting power of either the Units or the Membership
Interests, as applicable.



  (ii)   Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of Units or Membership
Interests possessing thirty-five percent (35%) or more of the total voting power
of the Company; or



  (iii)   A majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not recommended by Lehigh
Gas Corporation; or



  (iv)   Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Partnership that have a
total gross fair market value equal to or more than sixty percent (60%) of the
total gross fair market value of all of the assets of the Partnership
immediately prior to such acquisition.

(g) “Company” shall mean the Partnership and Lehigh Gas GP LLC, collectively.

(h) “Compensation Committee” shall mean the Compensation Committee as
constituted from time to time of the Board, or such other body as shall have
similar authority and responsibility.

(i) “Date of Termination” shall mean (i) if the Services of a Participant are
terminated by death, the date of such Participant’s death, (ii) if the
Participant retires, the date of such Participant’s retirement, (iii) if such
Services are terminated other than for Cause or other than as a result of
Disability, the date specified in the Notice of Termination, (iv) if such
Services are terminated for Disability, the date of such Participant’s
Disability, (v) if such Services are terminated by the Participant for Good
Reason, the date specified in the Notice of Termination, (vi) if the
Participant’s Services are terminated following a Change in Control, the date in
the Notice of Termination, and (vii) otherwise shall be the last day such
Participant provides Services to the Company.

(j) “Disability” shall mean that a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

(k) “Good Reason” shall mean the occurrence of any of the following: (A) a
material diminution in the Participant’s base compensation; (B) a material
diminution in the Participant’s authority, duties, or responsibilities; (C) a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that the Participant report to a corporate officer or employee
instead of reporting directly to the board of directors of the GP; (D) a
material diminution in the budget over which the Participant retains authority;
(E) a material change in the geographic location at which the Participant must
perform the Services; and (E) any other action or inaction that constitutes a
material breach by Company of the agreement under which the Participant provides
services. Notice of Termination by a Participant for “Good Reason” shall not be
effective unless all of the following conditions are satisfied: (i) the
occurrence of the condition which would otherwise constitute Good Reason under
Section 2(j) of this Plan must have arisen without the Participant’s consent;
(ii) such condition must remain uncorrected for 30 days after receipt by the
Company of a notice of the existence of such condition from the Participant in
accordance with Section 10 of this Plan; and (iii) the date of Participant’s
termination of Service must occur within 90 days after the initial existence of
the condition specified in such notice.

(l) “I.C. Plan” means the existing system of annual bonuses (cash, equity or a
combination thereof) payable to Participants, pursuant to which annual target
bonuses are established based upon job levels and payments of bonuses as a
percentage of such targets are made based upon Partnership and/or individual
performance.

(m) “Multiplier” shall mean (i) in the case of each Officer, the number 2.99;
and (b) in the case of each other Participant, such number set forth adjacent to
such Participant’s name in Schedule “A” which in no event shall exceed 2.99.

(m) “Notice of Termination” shall mean a notice which indicates the specific
basis for termination of the Services of a Participant relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide such
basis. The Notice of Termination shall also include the date of termination.

(n) “Officer(s)” shall mean any person other than the Chairman/CEO who is
designated as an executive officer of the Company or Partnership by resolution
of the Board.

(o) “Participant” shall mean the Officers and any other person, who is an
employee of Lehigh Gas Corporation, who is included in the membership of this
Plan as provided in Section 3 of this Plan.

(p) “Prospective Change in Control” shall have the meaning as defined in
Section 12(b) of this Plan.

(q) “Service,” as used in Section 5 of this Plan, shall mean the provision of
management services by an employee of Lehigh Gas Corporation to the Company.

3. Membership. All Officers shall be Participants. The Compensation Committee
may designate any other person, who provides Services, as a Participant. Such
Participant and the Multiplier applicable to such Participant shall be set forth
in Schedule A, attached hereto and made a part hereof. After a person becomes a
Participant, such Participant’s membership in this Plan shall continue until
such person’s death or retirement, termination by the Company or Lehigh Gas
Corporation for Cause or Disability, or termination by such Participant other
than for Good Reason.

4. Termination. Each Participant shall be entitled to receive the income
continuation payments provided for in Section 5 of this Plan upon termination of
such Participant’s Services (including, without limitation, the termination of
the Omnibus Agreement between Lehigh Gas Corporation and the Company) unless
such termination is (a) because of the Participant’s death, Disability or
retirement, (b) by the Company or Lehigh Gas Corporation for Cause, or (c) by
such Participant for any reason (other than for Good Reason which occurs within
one hundred twenty (120) days prior to the termination); provided that, if
Notice of Termination is given prior to a Change in Control, such Participant
shall have signed and delivered, in form and substance satisfactory to the
Company’s counsel, a non-disparagement agreement, and a waiver, effectively
waiving all claims against the Company (including its directors, officers,
employees and agents) arising out of such Participant’s employment with Lehigh
Gas Corporation and the provision of Services, other than claims for payment
post-termination under the terms of this Plan and employee benefit and
compensation plans of the Company or Lehigh Gas Corporation, as applicable, such
waiver, and non-disparagement agreement to be delivered no later than the later
of thirty (30) days following (i) the date of Notice of Termination, or
(ii) written request therefor by the Company, provided the Company must request
same no later than three (3) months after the date of the Notice of Termination.
For all purposes of this Plan, a Participant shall be considered to have
terminated his Services with the Company when Participant incurs a “separation
from service” with the Company within the meaning of section 409A(a)(2)(A)(i) of
the Code and applicable administrative guidance issued thereunder.

5. Income Continuation and Vesting.

(a) Except as otherwise provided in Section 5(c) of this Plan, upon the
termination of an Officer’s Services, pursuant to Section 4 of this Plan,
(a) the GP shall pay to such Participant in cash the sum of such Participant’s
annual base salary at the rate in effect at the time Notice of Termination is
given plus such Participant’s Annual Bonus, in equal monthly installments over a
twelve (12) month period following the Date of Termination in the case of
Officers, and (b) notwithstanding any provision to the contrary in any Award
agreement, all of such Participant’s Awards shall vest immediately on the date
that the Notice of Termination is given.

(b) Except as otherwise provided in Section 5(c) of this Plan, upon the
termination of a Participant’s Services other than those of an Officer, pursuant
to Section 4 of this Plan, (a) the GP shall pay to such Participant in cash the
sum of one-half of such Participant’s annual base salary at the rate in effect
at the time Notice of Termination is given plus one-half of such Participant’s
Annual Bonus, in equal monthly installments over a six (6) month period
following the Date of Termination in the case of Officers, and
(b) notwithstanding any provision to the contrary in any Award agreement, all of
such Participant’s Awards shall vest immediately on the date that the Notice of
Termination is given.

(c) Upon the termination of a Participant’s Services pursuant to a Notice of
Termination given after a Change in Control and before the second anniversary of
such Change in Control, pursuant to Section 4 of this Plan, the GP shall pay to
such Participant (i) the product of (A) the sum of (x) the Participant’s annual
base salary at the rate in effect at the time Notice of Termination is given,
plus (y) the Participant’s Annual Bonus times (B) the Multiplier, payable in a
lump sum in cash following the Date of Termination, subject to Subsection (d) of
this Section and (ii) subject to the following sentence, the sum of such
Participant’s annual base salary at the rate in effect at the time Notice of
Termination is given plus the Participant’s Annual Bonus payable in a lump sum
following the Date of Termination, subject to subsection (d) of this Section.
Notwithstanding any provision to the contrary in any Award agreement, upon the
occurrence of a Change in Control, all Awards to Participants shall vest
immediately on the date that the Change in Control is effective.

(d) All payments under subsections (a), (b) and (c) of this Section 5 of this
Plan shall commence, or be paid, on the first business day of the seventh month
after the Participant’s Date of Termination except as otherwise specifically
provided in such subsections. Payments that would have been made during the
six-month period following the Participant’s Date of Termination shall be paid
to the Participant on the first business day of the seventh month after the
Participant’s Date of Termination, without interest.

(e) As used in this Section 5 of this Plan, “Annual Bonus” means the annual
target bonus under the I.C. Plan attributable to the Participant in effect at
the time the Notice of Termination is given. Notwithstanding the foregoing, if
termination occurred for Good Reason as specified in Section 2(j)(iii) or
2(j)(vi) of this Plan, the termination payments provided for in subsection 5(a)
or (b) shall be calculated using the annual base salary and Annual Bonus as in
effect immediately before the reduction of such annual base salary or Annual
Bonus.

6. Other Payments. Upon termination of a Participant’s Services pursuant to
Section 4 of this Plan, the GP shall, in addition to the payments provided for
in Section 5 of this Plan, pay to the Participant:

(a) All relocation payments described in Section 2(j)(v) of this Plan and all
legal fees and expenses incurred by the Participant as a result of such
termination (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Plan or in connection with any tax audit
or proceeding to the extent attributable to the application of Section 4999 of
the Code to any payment or benefit provided hereunder); and

(b) During the period of one (1) year following the Date of Termination in the
case of an Officer and during the period of six (6) months following the Date of
Termination in the case of all other Participants, all reasonable expenses
incurred by the Participant in seeking comparable employment with another
employer to the extent not otherwise reimbursed to the Participant, including,
without limitation, the fees and expenses of a reputable out placement
organization, and reasonable travel, telephone and office expenses.

Any payments pursuant to this Section 6 shall be made by the Company upon or as
soon as practicable following receipt of supporting documentation reasonably
satisfactory to the Company (but in any event not later than the close of the
Participant’s third taxable year following the taxable year in which the Date of
Termination occurs). In no event shall any payment be made to Participant for
fees and expenses incurred after the close of the Participant’s second taxable
year following the taxable year in which the Date of Termination occurs

7. Maintenance of Other Benefit Plans. For a period of three (3) years (one year
if not in connection with a Change in Control) following an Officer’s Date of
Termination and for a period of one (1) year (six months if not in connection
with a Change in Control) following the Date of Termination in the case of a
Participant who is not an Officer, the Company shall cause the Participant’s
employer to maintain in full force and effect, for the continued benefit of each
Participant entitled to receive, or who received, payments pursuant to Section 5
of this Plan, comprehensive medical and dental insurance, group life insurance
(but not including disability coverage) on the same basis as such Participant
participated immediately prior to the Date of Termination, unless the
Participant’s continued participation is not permitted under the general terms
and provisions of such plans and programs or applicable law. Continued benefits
provided pursuant to the preceding sentence shall be subject to the following
requirements: (a) continued provided during one taxable year of the Participant
shall not affect the continued benefits provided during any other taxable year
of the Participant, (b) any reimbursement of an eligible expense with respect to
a continued benefit shall be made on or before the last day of the Participant’s
taxable year in which the expense was incurred and (c) the right to a continued
benefit shall not be subject to liquidation or exchange for another benefit.

8. No Mitigation. No Participant shall be required to mitigate the amount of any
payment provided for under this Plan by seeking other employment or otherwise,
nor shall the amount of any payment so provided for be reduced by any
compensation earned by any Participant as the result of employment by another
employer, by retirement benefits or by offset against any amount claimed to be
owed by the Participant to the Company.

9. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company, by a written
agreement, to expressly assume and agree to carry out the provisions of this
Plan in the same manner and to the same extent that the Company would be
required to carry them out if no such succession had occurred.

10. Notice. Any notice expressly provided for under this Plan shall be in
writing, shall be given either manually or by mail, telegram, telex, telefax or
cable, and shall be deemed sufficiently given, if and when received by the
Company at its offices at 645 West Hamilton Street, Suite 500, Allentown,
Pennsylvania 18101, Attention: General Counsel, or by any Participant at the
address on the records of the Company for such Participant, or if and when
mailed by registered mail, postage prepaid, return receipt requested, addressed
to the Company or the Participant to be notified at such address. Either the
Company or any Participant may, by notice to the other, change its address for
receiving notices.

11. Funding. All payments provided for under this Plan for Participants
(including those who have retired) shall not be funded or secured, and no trust
shall be created hereunder. Payments under this Plan shall become fully vested
and non-forfeitable upon the termination of a Participant’s Services except for
termination where a Participant not be entitled to income continuation payments
as provided in Section 4 or as otherwise provided in any waiver, and
non-disparagement agreement entered into pursuant to Section 4 of this Plan.

12. Amendment and Termination.

(a) The Board may at any time or from time to time amend or terminate this Plan.
No such amendment or termination may adversely affect any vested benefits
hereunder; and, provided further, that after a Change in Control, this Plan may
not be amended or terminated without the consent of all persons who were
Participants as of the date of such Change in Control (including those who have
retired).

(b) In addition, no amendment or termination made within one (1) year before a
Change in Control and made while a Prospective Change in Control is pending may
adversely affect any benefit that might at any time be or become owing hereunder
to a person who, immediately prior to the commencement of such Prospective
Change in Control, was a Participant, without the consent of such person (other
than a benefit to any such person who is the person, or part of the group,
making the offer, or negotiating to make the offer, which constitutes the
Prospective Change in Control). As used herein, the term “Prospective Change in
Control” means (i) any offer presented, directly or indirectly, to the Board
which, if consummated, would constitute a Change in Control, or (ii) any
negotiation with the Board or any committee or representative thereof to make
such an offer (including the unilateral announcement of the terms on which such
an offer would be made).

13. Claim and Appeal Procedure. This Section 13 of this Plan shall not apply
after there has been a Change in Control.

The Company shall appoint a person or persons to adjudicate claims and appeals
under this Plan (the “Administrator”). The Administrator shall provide adequate
notice in writing to any Participant or to any beneficiary (the “Claimant”)
whose claim for benefits under this Plan has been denied. The Administrator’s
notice to the Claimant shall set forth:

(a) The specific reason for the denial;

(b) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

(c) A description of any additional material and information that is needed;

(d) That any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Administrator within seventy-five (75) days after
receipt of the Administrator’s notice of denial of benefits. The Administrator’s
notice must further advise the Claimant that the Claimant’s failure to appeal
the action to the Administrator in writing within the seventy-five (75) day
period will render the Administrator’s determination final, binding and
conclusive; and

(e) The name and address to whom the Claimant may forward an appeal.

If the Claimant should appeal to the Administrator, the Claimant, or the
Claimant’s duly authorized representative, may submit, in writing, whatever
issues and comments the Claimant or the Claimant’s duly authorized
representative feels are pertinent. The Claimant, or the Claimant’s duly
authorized representative, may review pertinent Plan documents. The
Administrator shall re-examine all facts to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances. The Administrator shall advise the Claimant of its decision
within sixty (60) days of the Claimant’s written request for review, unless
special circumstances (such as a hearing) would make the rendering of a decision
within the sixty (60) day limit unfeasible, but in no event shall the
Administrator render a decision respecting a denial for a claim of benefits
later than one hundred twenty (120) days after its receipt of a request for
review. The Administrator’s notice to the Claimant shall set forth:

(i) The specific reason for the denial;

(ii) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

(iii) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim; and

(iv) A statement that the Claimant has a right to bring a civil action under
Section 502(a) of ERISA.

14. Governing Law. This Plan, and the rights and obligations of the Company and
the Participants hereunder, shall be construed and governed in accordance with
the law of the Commonwealth of Pennsylvania.

15. Partial Invalidity. If any provision of this Plan is determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
the remaining provisions of this Plan, which shall remain in effect in
accordance with its terms.

16. Certain Excise Taxes. Notwithstanding anything to the contrary in this Plan,
if Participant is a “disqualified individual” (as defined in section 280G(c) of
the Code), and the payments and benefits provided for under this Plan, together
with any other payments and benefits which Participant has the right to receive
from the Company or any of its affiliates, would constitute a “parachute
payment” (as defined in section 280G(b)(2) of the Code), then the payments and
benefits provided for under this Plan shall be either (a) reduced (but not below
zero) so that the present value of such total amounts and benefits received by
Participant from the Company and its affiliates will be one dollar ($1.00) less
than three times Participant’s “base amount” (as defined in section 280G(b)(3)
of the Code) and so that no portion of such amounts and benefits received by
Participant shall be subject to the excise tax imposed by section 4999 of the
Code, or (b) paid in full, whichever produces the better net after-tax position
to Participant (taking into account any applicable excise tax under section 4999
of the Code and any other applicable taxes). The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order. The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by the Company in good
faith. If a reduced payment or benefit is made or provided, and through error or
otherwise, that payment or benefit, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Participant’s base amount, then Participant shall immediately repay such excess
to the Company upon notification that an overpayment has been made. Nothing in
this Section 16 shall require the Company to be responsible for, or have any
liability or obligation with respect to, Participant’s excise tax liabilities
under section 4999 of the Code.

By: Lehigh Gas Partners LP and Lehigh Gas GP LLC

By: Lehigh Gas GP LLC, for itself and as general partner  

     
By: /s/ Joseph V. Topper, Jr.
  05/28/2014
 
   
Joseph V. Topper, Jr., President
  DATE

